Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00048-CV

               America Amada GONZALEZ and Jamie Christina Garza McRae,
                                   Appellants

                                               v.

                                  Jose Gilberto PEÑA, et al.,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-359
                         Honorable Jose Luis Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the issues raised by the appellants
regarding the trial court’s conclusions as to title ownership are DISMISSED FOR LACK OF
JURISDICTION, and the judgment of the trial court is AFFIRMED. It is ORDERED that
appellees recover their costs of this appeal from appellants.

       SIGNED February 4, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice